       Case 5:19-cv-02019-EJD Document 15 Filed 06/14/19 Page 1 of 4




 1   Laurence M. Rosen, Esq. (SBN 219683)
     THE ROSEN LAW FIRM, P.A.
 2   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 3
     Telephone: (213) 785-2610
 4   Facsimile: (213) 226-4684
     Email: lrosen@rosenlegal.com
 5
     [Proposed] Lead Counsel for Plaintiff and Class
 6
 7   [Additional Counsel on Signature Page]

 8                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
10     MICHAEL GOMES, Individually and On              )   Case No. 5:19-cv-02019-EJD
       Behalf of All Others Similarly Situated,        )
11                                                     )   CERTIFICATION PURSUANT TO
                                 Plaintiff,            )   LR 3-15
12                                                     )
13                   vs.                               )   CLASS ACTION
                                                       )
14     EVENTBRITE, INC., JULIA HARTZ,                  )   Judge: Edward J. Davila
       RANDY BEFUMO, KATHERINE                         )   Hearing Date: October 24, 2019
15     AUGUST-DEWILDE, ROELOF BOTHA,                   )   Time: 9:00 a.m.
16     ANDREW DRESKIN, KEVIN HARTZ,                    )   Ctrm: 1-5th Floor (San Jose)
       SEAN P. MORIARTY, LORRIE M.                     )
17     NORRINGTON, HELEN RILEY,                        )
       STEFFAN C. TOMLINSON, GOLDMAN                   )
18     SACHS & CO. LLC, J.P. MORGAN                    )
19     SECURITIES LLC, ALLEN &                         )
       COMPANY LLC, RBC CAPITAL                        )
20     MARKETS, LLC, SUNTRUST                          )
       ROBINSON HUMPHREY, INC., and                    )
21     STIFEL, NICOLAUS & COMPANY,                     )
22     INCORPORATED,                                   )
                                                       )
23                                 Defendants.         )
                                                       )
24     CHARLES ROBINSON,                               )   Case No. 5:19-cv-03045-EJD
25     Individually and On Behalf Of All Others        )
       Similarly Situated,                             )
26                                                     )   CLASS ACTION
                    Plaintiff,                         )
27
28
                                                   1
29                 CERTIFICATION PURSUANT TO LR 3-15 — Case No. 5:19-cv-02019-EJD
30
31
       Case 5:19-cv-02019-EJD Document 15 Filed 06/14/19 Page 2 of 4



                     vs.                                )
 1                                                      )
 2                                                      )
       EVENTBRITE, INC., JULIA HARTZ,                   )
 3     RANDY BEFUMO, KATHERINE                          )
       AUGUST-DEWILDE, ROELOF BOTHA,                    )
 4     ANDREW DRESKIN, KEVIN HARTZ,                     )
 5     SEAN P. MORIARTY, LORRIE M.                      )
       NORRINGTON, HELEN RILEY,                         )
 6     STEFFAN C. TOMLINSON, GOLDMAN                    )
       SACHS & CO. LLC, J.P. MORGAN                     )
 7     SECURITIES LLC, ALLEN &                          )
 8     COMPANY LLC, RBC CAPITAL                         )
       MARKETS, LLC, SUNTRUST                           )
 9     ROBINSON HUMPHREY, INC., and                     )
       STIFEL, NICOLAUS & COMPANY,                      )
10     INCORPORATED,                                    )
11                                                      )
                       Defendants                       )
12                                                      )
13
14                           CERTIFICATION PURSUANT TO LR 3-15
15          Pursuant to Northern District Local Rule 3-15, the undersigned certifies that as of this
16   date, other than the members of The Evenbrite Investor Group there is no such interest to report.

17
     Dated: June 14, 2019                 Respectfully submitted,
18
19                                        THE ROSEN LAW FIRM, P.A.
20
                                           /s/ Laurence M. Rosen
21                                        Laurence M. Rosen, Esq. (SBN 219683)
                                          355 South Grand Avenue, Suite 2450
22                                        Los Angeles, CA 90071
23                                        Telephone: (213) 785-2610
                                          Facsimile: (213) 226-4684
24                                        Email: lrosen@rosenlegal.com
25                                        GLANCY PRONGAY & MURRAY LLP
26                                        Lionel Z. Glancy
                                          Robert V. Prongay
27                                        Lesley F. Portnoy
                                          Charles H. Linehan
28
                                                    2
29                  CERTIFICATION PURSUANT TO LR 3-15 — Case No. 5:19-cv-02019-EJD
30
31
     Case 5:19-cv-02019-EJD Document 15 Filed 06/14/19 Page 3 of 4



                                   Pavithra Rajesh
 1                                 1925 Century Park East, Suite 2100
 2                                 Los Angeles, CA 90067
                                   Telephone: (310) 201-9150
 3                                 Facsimile: (310) 201-9160
 4                                 [Proposed] Co-Lead Counsel for Plaintiffs and Class
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             3
29             CERTIFICATION PURSUANT TO LR 3-15 — Case No. 5:19-cv-02019-EJD
30
31
       Case 5:19-cv-02019-EJD Document 15 Filed 06/14/19 Page 4 of 4



                                         PROOF OF SERVICE
 1
 2
            I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
 3
            I am the managing attorney of The Rosen Law Firm, P.A., with offices at 355 South Grand
 4
     Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of eighteen.
 5
            On June 14, 2019, I electronically filed the following CERTIFICATION PURSUANT
 6
     TO LR 3-15 with the Clerk of the Court using the CM/ECF system which sent notification of
 7
     such filing to counsel of record.
 8
            Executed on June 14, 2019.
 9
10                                                      /s/ Laurence M. Rosen
11                                                      Laurence M. Rosen

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   4
29                  CERTIFICATION PURSUANT TO LR 3-15 — Case No. 5:19-cv-02019-EJD
30
31
